Citation Nr: 0309705	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-08 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
coronary artery disease with a myocardial infarction, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for left 
facial weakness, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left upper 
extremity disability, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for left lower 
extremity disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1965, and from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
June 1999.  This case was remanded by the Board in April 2000 
for further development; it was returned to the Board in July 
2002.


REMAND

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

On review of the record the Board notes that the RO has not 
provided the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a).  There is no indication that the 
RO has notified the veteran of the passage of the VCAA or of 
the implementing regulations, or of the information and 
evidence needed to substantiate his claims.  Nor has the RO 
advised the veteran of which evidence would be obtained by 
him and which evidence would be retrieved by VA in connection 
with his appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although the Board, in December 2002, advised 
the veteran of the passage of the VCAA, the Board is 
nevertheless of the opinion that a remand is required in 
order to ensure that the veteran receives the assistance to 
which he is entitled under the VCAA and the implementing 
regulations.  See generally, Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  

The Board additionally notes that the April 2000 Board remand 
requested that the RO schedule the veteran for a VA 
examination of his cardiovascular disability which was to 
include an opinion by the examiner as to the amount of 
workload (measured in metabolic equivalents (METs)) which 
results in dyspnea, fatigue, angina, dizziness or syncope.  
The record reflects that the veteran was thereafter afforded 
a VA examination in October 2000, at which time he apparently 
was uncooperative.  The Board points out that 38 C.F.R. § 
4.104, Note 2, provides that when the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation (as in the present case), and a 
laboratory determination of METs by exercise cannot be done 
for medical reasons, an estimation by a medical examiner of 
the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  Review of the examination report 
discloses that the examiner did not provide an estimate of 
the level of activity, expressed in METs, that results in 
dyspnea, fatigue, angina, dizziness, or syncope.  In 
addition, the examiner did not address the frequency of 
congestive heart failure.

The Board additionally notes that medical records for the 
period following the October 2000 VA examination show that 
the veteran experienced another myocardial infarction and 
that he underwent a five-vessel coronary artery bypass graft 
in February 2001.  In light of the above, the Board concludes 
that further examination of the veteran's cardiovascular 
disability is warranted.

The Board also notes that recent VA treatment records suggest 
that the veteran has experienced some weakening of his left 
upper and lower extremities since his last VA examination in 
October 2000.  The Board is of the opinion that another VA 
neurologic examination of the veteran is appropriate under 
the circumstances.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran, which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for a VA cardiovascular 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected coronary artery 
disease with myocardial infarction.  
All indicated studies should be 
conducted and the examiner is to set 
forth all findings in detail.  The 
examiner should specifically provide 
an opinion as to the amount of 
workload (measured in metabolic 
equivalents) which results in 
dyspnea, fatigue, angina, dizziness 
or syncope; the frequency of 
congestive heart failure over the 
past year; and whether the veteran 
has left ventricular dysfunction 
with associated ejection fraction.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims 
files, including a copy of this 
remand, must be made available to 
the physician for proper review of 
the medical history.  

5.  The RO should also arrange for a 
VA neurologic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's service-connected 
post-operative residuals of carotid 
artery occlusive disease with bypass 
and status-post cerebrovascular 
accident.  The claims files, 
including a copy of this remand, 
must be made available to the 
physician for proper review of the 
medical history.  All indicated 
studies should be conducted and the 
examiner is to set forth all 
findings in detail.  

After reviewing the file, obtaining 
a detailed history from the veteran, 
and examining him, the examiner 
should provide an opinion as to the 
extent of paralysis of the veteran's 
left seventh (facial) cranial nerve 
(i.e., whether moderate or severe 
incomplete paralysis or complete 
paralysis of this nerve is present).  
See 38 C.F.R. § 4.124a, Diagnostic 
Code 8207.  The examiner should also 
provide an opinion as to the extent 
of paralysis of the veteran's minor 
(left) radial nerve (i.e., whether 
there is mild, moderate, or severe 
incomplete paralysis or complete 
paralysis of this nerve).  See 38 
C.F.R. § 4.124a, Diagnostic Code 
8514.  Finally, the examiner should 
provide an opinion as to the extent 
of paralysis of the veteran's left 
sciatic nerve (i.e., whether there 
is mild, moderate, moderately 
severe, or severe incomplete 
paralysis (including marked muscular 
atrophy with any severe incomplete 
paralysis) or complete paralysis of 
this nerve).  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on 
the veteran's ability to work.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
on appeal.  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
After the expiration of the period allowed for response set 
forth in 38 U.S.C.A. § 5103(b) (2002), the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

